Title: From Alexander Hamilton to Nathaniel Fosdick, 8 February 1790
From: Hamilton, Alexander
To: Fosdick, Nathaniel


Treasury DepartmentFebruary 8th. 1790.
Sir:
I have received your letter of the twelfth of January, enclosing your returns. With respect to the question you submit, I am of opinion that the true construction of the Act, is that the duties on the Cargo must be paid or secured to be paid in the first district at which a vessel arrives, except where she puts in from necessity, as provided for by the twelfth Section of the Collection Bill; consequently she cannot, in any other case, proceed with her cargo, or any part thereof, without having previously paid or secured the duties on the whole, at the port of her first arrival.
I am, Sir,   Your obedient Servant.
A. Hamilton.Secretary of the Treasury
Nathaniel F. Fosdick,Collector for the Port of Portland Massachusetts.
